Citation Nr: 0615524	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-01 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected angioneurotic edema, currently evaluated as 10 
percent disabling.

2. Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to service-connected 
angioneurotic edema.

3. Entitlement to service connection for depression, to 
include as secondary to service-connected angioneurotic 
edema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO). The procedural history of his case will be discussed in 
greater detail below.

Procedural history

1. Entitlement to an increased disability rating for service-
connected angioneurotic edema, currently evaluated as 10 
percent disabling.

In an August 1994 rating decision, the RO granted service 
connection for angioneurotic edema and assigned a 10 percent 
disability rating.

In a December 2000 statement, the veteran sought an increased 
rating for the service-connected angioneurotic edema. In 
February 2002, the veteran was provided a statement of the 
case (SOC) with respect to the increased rating issue.
In March 2002, the veteran filed VA Form 9, Appeal to the 
Board of Veterans Appeals.

2. Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to service-connected 
angioneurotic edema.

By rating action in January 1999, the RO denied service 
connection for rheumatoid arthritis, claimed as secondary to 
the service-connected angioneurotic edema. 
The veteran did not appeal that decision.  

The veteran requested that the claim be reopened in December 
2000. In a May 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for rheumatoid arthritis on 
a secondary basis. Following receipt of additional evidence, 
the claim was again denied in November 2001. The veteran 
filed a notice of disagreement (NOD) as to that issue, and a 
SOC was issued in February 2002.  The veteran perfected an 
appeal to the Board as to this issue in March 2002.

In an October 2002 supplemental statement of the case (SSOC), 
the RO apparently reopened the claim for service connection 
for rheumatoid arthritis and considered the claim on the 
merits.  Notwithstanding the fact that the RO adjudicated 
this claim on a, the Board was required to make its own 
initial determination as to whether new and material evidence 
has been presented to reopen the veteran's claim. See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board re-
opened the claim in a September 2004 decision. 

3. Entitlement to service connection for depression, to 
include as secondary to service-connected angioneurotic 
edema.

In March 2002, the veteran filed a claim for service 
connection for depression, claimed as secondary to the 
service-connected angioneurotic edema. That claim was denied 
by rating action in July 2002. The veteran perfected an 
appeal with respect to this issue in February 2003.



All issues

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the veteran's VA claims 
folder.

These matters were previously before the Board in September 
2004, at that time they were remanded to the Agency of 
Original Jurisdiction (AOJ) via the AMC for additional 
development.  That development has been completed.  In June 
2005 and August 2005 the AMC issued SSOCs which continued to 
deny the veteran's claims.  The case has been returned to the 
Board for further appellate action.   

Clarification of issues on appeal

As has been set out above, the procedural history of this 
case reveals that service connection was granted for 
angioneurotic edema.  The veteran has sought an increased 
disability rating for that disability.  He has also sought 
service connection for rheumatoid arthritis, including as 
secondary to the service-connected angioneurotic edema.  
Thus, two separate disabilities are involved: angioneurotic 
edema, which has been service connected; and rheumatoid 
arthritis, which has not.

The Board received correspondence from the veteran dated 
September 7, 2005.  
In it, the veteran expressed his desire that the issues on 
appeal be restated as entitlement to an increased disability 
rating "for rheumatoid arthritis INSTEAD OF angioneurotic 
edema;" entitlement to service connection for depression 
"to include as secondary to SERVICE CONNECTED rheumatoid 
arthritis" and "entitlement to service connection for 
angioneurotic edema to be changed to rheumatoid arthritis" 
[emphasis as in the original letter.]  (The veteran had 
previously requested the same recharacterization of the 
issues in a December 2004 letter.)  

The Board notes that service connection of one condition 
cannot be substituted for another in the absence of medical 
evidence which indicates that such a substitution would be 
appropriate.  As will be discussed in much greater detail 
below, the Board has considered, and rejected, the veteran's 
contentions that rheumatoid arthritis was misdiagnosed as 
angioneurotic edema during service and thus that rheumatoid 
arthritis should have been service connected all along.  

The Board additionally observes that it appears that from his 
recent presentation that the veteran is now contending that 
service connection for angioneurotic edema should be severed.  
(That is, he is contending that angioneurotic edema in fact 
never existed.)  However, he has not formally withdrawn his 
claim of entitlement to an increased rating for angioneurotic 
edema, much less asked for severance of service connection 
for that disability.  Moreover, severance (if indeed such is 
the veteran's request) may not be accomplished without 
appropriate due process.  See 38 C.F.R. § 3.105(d) (2005).  
Indeed, severance of service connection may only be 
undertaken if the evidence establishes that service 
connection was clearly and unmistakably erroneous.  Id.  As 
is discussed in the Board's analysis below, such is hardly 
the case here.


FINDINGS OF FACT

1.  The veteran's angioneurotic edema does not include 
attacks which include laryngeal involvement and does not 
include attacks without laryngeal involvement at least five 
times a year.  

2.  The preponderance of the medical evidence of record 
demonstrates that the veteran did not have an in-service 
incurrence of rheumatoid arthritis and that currently 
diagnosed rheumatoid arthritis is not related to in-service 
angioneurotic edema.  

3.  The medical evidence of record supports a finding that 
depression is related to the veteran's service-connected 
angioneurotic edema.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected angioneurotic edema have not been met.  38 U.S.C.A. 
§ 1155 38 C.F.R. § 4.104, Diagnostic Code 7118 (2005).  

2.  Rheumatoid arthritis was not incurred in or aggravated by 
service or incurred or aggravated by a service-connected 
condition.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; 3.307; 
3.309; 3.310 (2005).   

3.  The medical evidence of record indicates that the 
veteran's diagnosed depression is related to the veteran's 
medical conditions, including service-connected angioneurotic 
edema.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement an increased rating for 
service-connected angioneurotic edema and to service 
connection of rheumatoid arthritis and depression both to 
include claimed as secondary to service-connected 
angioneurotic edema.    

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the June 2005 
SSOC.  Specifically, the SSOC detailed the evidentiary 
requirements for an increased rating for angioneurotic edema 
and also the evidentiary requirements for entitlement to 
secondary service connection.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in several letters 
including a letter dated October 25, 2004.   This letter 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
requests contained within that letter comply with the "give 
us everything you've got" requirements of 38 C.F.R. § 3.159 
(b) in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Recently, in Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The 
veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With respect to all three claims, element (2), existence of 
disability, is also conceded. 

Concerning the veteran's increased rating claim, element (3), 
relationship of such disability to service is also conceded, 
concerning his rheumatoid arthritis claims notice has been 
provided as to that element.  Regarding the veteran's 
increased rating claim, notice has been provided as to 
element (4), degree of disability.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  With 
respect to the higher disability rating now being sought, 
because such was denied, the matter of the assignment of an 
effective date therefor is moot.  In other words, any lack 
advisement as to element (5) is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's increased rating 
claim, so the matter of any potential effective date for 
increased rating remains moot.   

Regarding the rheumatoid arthritis service connection claim, 
the remaining issues therefore are adequate notice of 
elements (4) and (5), to the extent that service connection 
of rheumatoid arthritis was not granted, any lack advisement 
as to elements (4) and (5) is meaningless, because as 
entitlement to service connection was denied there is no 
disability rating or effective date to assign.    Due to the 
Board's denial of this claim, any lack of advisement as to 
these two elements likewise remains moot. 

With respect to the service connection claim, to the extent 
that the veteran may not have received notice as all five 
elements of a service connection claim, the Board finds that 
as the benefit sought on appeal, entitlement to service 
connection, has been granted in full, remanding the case to 
the RO to provide additional notice would accomplish nothing 
except to further delay resolution of this case. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
private treatment records.  The veteran has identified no 
additional information or evidence that should be obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Throughout the course of this appeal, 
the veteran has been afforded several VA Compensation and 
Pension examinations including the April 2001 joints 
examination, the August 2002 joints examination and the April 
2003 psychiatric examination.  Moreover, a VA medical opinion 
and a VA psychological opinion were obtained in December 
2004.  

At the time of the veteran's testimony before the 
undersigned, he indicated that he was in receipt of Social 
Security Administration (SSA) Disability Benefits due to the 
impact of rheumatoid arthritis.  The veteran's SSA records 
are not of record.  However, the Board has determined that as 
these records deal only with the existence of the veteran's 
current disability of rheumatoid arthritis, a matter which is 
not in dispute, they are not pertinent to these proceedings.  
As such, the Board finds that a remand to obtain such 
information is not necessary in order to meet VA's duty to 
assist.    See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not 
pertinent to the issue on appeal.]
 
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran presented sworn testimony 
before the undersigned at a Travel Board hearing in April 
2004.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.    

1.  Entitlement to increased rating for service-connected 
angioneurotic edema currently evaluated as 10 percent 
disabling.  

Pertinent laws and regulations
Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific rating criteria

Diagnostic Code 7118 [angioneurotic edema], provides for the 
following levels of disability.  

40 % Attacks without laryngeal involvement lasting one to 
seven days or longer and occurring more than eight times a 
year, or; attacks with laryngeal involvement of any duration 
occurring more than once or twice a year.  

20 % Attacks without laryngeal involvement lasting one to 
seven days and occurring five to eight times a year, or; 
attacks with laryngeal involvement of any duration occurring 
once or twice a year. 

10%  Attacks without laryngeal involvement lasting one to 
seven days and occurring two to four times a year.  
 
See 38 C.F.R. § 4.104, Diagnostic Code 7118 (2005).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has applied Diagnostic Code 7118, angioneurotic edema.  
The veteran has asserted that another diagnostic code, 
Diagnostic Code 5002 [arthritis, rheumatoid] is more 
appropriate.  Specifically, he has asserted that the skin 
disability which first manifested in service and was 
diagnosed at that time as angioneurotic edema was an early 
manifestation of rheumatoid arthritis.  The veteran thus 
contends that rheumatoid arthritis was "misdiagnosed" as 
angioneurotic edema in service and thereafter.  

The Board has considered the veteran's contentions.  Indeed, 
obtaining answers to questions concerning the relationship, 
if any, between angioneurotic edema and rheumatoid arthritis 
was the reason for the Board's September 2004 remand.    

The Board has reviewed statements of Dr. S.S., a 
rheumatologist, regarding the veteran's angioneurotic edema 
and rheumatoid arthritis.  In June 2001, Dr. S.S. opined that 
"rheumatoid arthritis may be related to the angioneurotic 
edema."  In August 2005, Dr. S. provided a follow up 
statement regarding the veteran's condition.  In that 
statement, Dr. S. stated that the veteran's rheumatoid 
arthritis "may have come from [a] common autoimmune 
dysfunction" which caused the veteran's in-service 
angioneurotic edema.  These opinions do not state that 
angioneurotic edema was a misdiagnosis of rheumatoid 
arthritis.  To the contrary, it is clear that Dr. S.S. 
believed that two disease entities, angioneurotic edema and 
rheumatoid arthritis, existed.  

While these statements seek to provide a link between the 
veteran's history of angioneurotic edema diagnosis and his 
current rheumatoid arthritis symptomatology, they are 
speculative on the point of whether or not the veteran's 
documented in-service disease was a manifestation of 
rheumatoid arthritis.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature, cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). The Board thus places little weight of probative 
value on these statements to the effect that the veteran's 
rheumatoid arthritis symptoms and his angioneurotic edema may 
be related.  

The question of misdiagnosis of rheumatoid arthritis as 
angioneurotic edema was specifically addressed by the 
December 2004 VA medical opinion, pursuant to the Board's 
September 2004 remand.  Based upon a review of the veteran's 
claims file, including service medical records which 
indicated a diagnosis of angioneurotic edema, post-service 
treatment records and June 2001 statement of Dr. S.S., the 
reviewing physician determined that the veteran's in-service 
disease was not an early manifestation of rheumatoid 
arthritis.  In essence, the December 2004 VA examiner 
indicated that if rheumatoid arthritis had been present 
during service, it would have been diagnosed as such.  
Moreover, the December 2004 VA examiner noted the lengthy 
period of time, approximately two decades, between service 
and the time as of which rheumatoid arthritis was first 
diagnosed.  The VA examiner's opinion thus appears to be 
congruent with the veteran's medical history and thus is 
entitled to great weight of probative value. 

To the extent that the veteran has alleged that the diagnosis 
of the service-connected disability is (or should be) 
rheumatoid arthritis, it is now well-settled that as lay 
persons without medical training they are not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the medical evidence does not support a rating 
of the veteran's service-connected disability as rheumatoid 
arthritis under Diagnostic Code 5002.    
 
An August 2002 VA examiner indicated that hereditary 
angioneurotic edema had been ruled out and that the veteran's 
disability was instead urticaria.  However, December 2004 VA 
opinion indicated that giant urticaria and angioneurotic 
edema are synonymous.  In addition, the veteran's disability 
is more often described in the record as angioneurotic edema.  
See the report of an April 2001 VA examination, the 
statements of Dr. S.S referred to above, and an August 1998 
VA psychological treatment record, all of which make clear 
that angioneurotic edema is present.  

Based upon the evidence of record, the Board finds that the 
veteran's service-connected disability is most appropriately 
described as angioneurotic edema and therefore rating under 
Diagnostic Code 7118 will be continued.  

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating under Diagnostic Code 7118.  In order to qualify for 
the next higher 20 percent disability rating there must be 
medical evidence of five to eight attacks a year without 
laryngeal involvement and lasting between one and seven days 
or at least one attack per year which includes laryngeal 
involvement.    

The Board observes that the criteria in Diagnostic Code 7118 
are disjunctive. 
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]. 
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision means that all 
of the conditions listed in the provision must be met].

With respect to attacks that include laryngeal involvement, 
the medical evidence of record is without evidence of any 
laryngeal complaints related to the veteran's disability.  
Therefore, the criteria for an increased rating are not met 
based on attacks with laryngeal involvement.  

With respect to medical evidence of five to eight attacks a 
year without laryngeal involvement and lasting between one 
and seven days, the medical evidence indicates that  in 
recent years the veteran's service-connected angioneurotic 
edema has been relatively inactive.  This was noted in the 
December 2004 VA medical opinion, as well as in the 
statements from Dr.S.  The medical evidence of record does 
not that the veteran experiences between five and eight 
attacks a year needed to warrant the next higher rating.  The 
veteran does not appear to so contend.  Indeed, as discussed 
elsewhere in this decision, it appears that he does not 
believe that he even has angioneurotic edema.    

As such, the evidence of record does not indicate that the 
veteran has met the criteria for the assignment of the higher 
20 percent disability rating.  The Board has also considered 
the more rigorous criteria for the assignment of the highest 
40 percent rating.  Such criteria obviously also are not met.  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for his 
service-connected angioneurotic edema.  Therefore, the 10 
percent disability rating for angioneurotic edema will be 
continued.  


2. Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to service-connected 
angioneurotic edema.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005 ).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The veteran is seeking entitlement to service connection for 
rheumatoid arthritis.  
He contends, in essence,  that rheumatoid arthritis existed 
during service.  Specifically, he contends that rheumatoid 
arthritis was misdiagnosed as 
angioneurotic edema in service.  He also contends that back 
pain he experienced in service constituted the onset of 
rheumatoid arthritis.  See the April 2004 hearing transcript, 
page 4.  In the alternative, the veteran contends that his 
rheumatoid arthritis has developed secondary to service-
connected angioneurotic edema.  In the interest of clarity, 
the Board will discuss the veteran's direct and secondary 
service connection claims in turn.  

It is undisputed that the veteran has been diagnosed with 
rheumatoid arthritis.  Hickson/Wallin element (1) is met.

Direct service connection

With respect to Hickson element (2), in-service disease or 
injury, there is no medical evidence of rheumatoid arthritis 
in service or within the one year presumptive period after 
service.  It appears that rheumatoid arthritis was initially 
diagnosed in 1991, over two decades after the veteran left 
military service. 

The veteran was diagnosed as having angioneurotic edema in 
service.  He contends, in essence, that such was a 
misdiagnosis of rheumatoid arthritis and that rheumatoid 
arthritis therefore existed in service.  

The veteran's treating physician, Dr. S.S., advised in his 
August 2005 statement that certain testing for the diagnosis 
of rheumatoid arthritis was not available during the 
veteran's period of service.  While this may be true, this 
does not answer the question as to whether rheumatoid 
arthritis in fact existed at that time.

As discussed above, in June 2001, Dr. S. opined that 
"rheumatoid arthritis may be related to the angioneurotic 
edema."  This is not the same as saying that rheumatoid 
arthritis was misdiagnosed as angioneurotic edema.  Indeed, 
as has been discussed above in connection with the first 
issue on appeal, the tenor of Dr. S.S.'s communications is 
that rheumatoid arthritis existed independently of the 
angioneurotic edema. There is no indication in the record 
that Dr. S.S. believes that rheumatoid arthritis existed 
during service.

In August 2005, Dr. S. stated that the veteran's rheumatoid 
arthritis "may have come from [a] common autoimmune 
dysfunction" which caused the veteran's in-service 
angioneurotic edema.  This statement arguably relates the 
rheumatoid arthritis which was initially diagnosed many years 
after service to the veteran's military service, to the 
extent that it may be inferred that the "autoimmune 
dysfunction" existed during service.  However, use of the 
word "may" makes the opinion speculative.  The Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim. See Obert, 
supra.   Moreover, Dr. S.S. did not elaborate on what the 
purported "autoimmune dysfunction" was, how it could cause 
rheumatoid arthritis, or how or a period of decades elapsed 
before rheumatoid arthritis was initially manifested.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  
The Board thus places little weight of probative value on 
this statement.  

In contrast, the December 2004 medical opinion takes into 
account all of the veteran's in-service symptoms and 
presentations.  Based on the information available, the VA 
examiner concluded that the veteran's in-service symptoms 
were not a manifestation of rheumatoid arthritis and that 
angioneurotic edema was not a misdiagnosis of rheumatoid 
arthritis.  The opinion was based on known facts, such as the 
fact that rheumatoid arthritis was not diagnosed in service 
or for two decades after service, and that angioneurotic 
edema was diagnosed in service and continued to be diagnosed 
thereafter.  The Board places great weight on this medical 
opinion.  

Setting aside the inconclusive opinion of Dr. S.S., discussed 
above, there is no competent medical evidence in opposition 
to the conclusion of Dr. H.  To the extent that the veteran 
himself contends that rheumatoid arthritis was misdiagnosed 
in service or that back pain in service was a symptom of 
rheumatoid arthritis, he is not a competent source of 
evidence on the matters of diagnosis.  See Espiritu, supra. 

Therefore, for the reasons set out above the Board has 
determined that Hickson element (2), in-service incurrence of 
disease, is not met and that the claim fails on that basis.  

Regarding the remaining Hickson element, element (3), medical 
nexus, this has been discussed above.  To reiterate, Dr. S.S 
has suggested that an unspecified "autoimmune dysfunction" 
existed during service and that this may have been 
responsible for the rheumatoid arthritis which was diagnosed 
two decades after service.  T For reasons stated above, the 
Board does not find this opinion to be probative.  On the 
other hand, the December 2004 VA medical opinion, which found 
no relationship between the veteran military service and the 
rheumatoid arthritis, appears to be congruent with the 
veteran's recorded medical history.

Accordingly, Hickson element (3), medical nexus, is also not 
met.  

For the reasons and bases set out above, the evidence of 
record does not support a finding that the veteran's is 
entitlement to service connection of rheumatoid arthritis on 
a direct basis.  The benefit sought on appeal is denied.  

Secondary service connection

With respect to the veteran's claim of entitlement to service 
connection of rheumatoid arthritis claimed as secondary to 
service-connected angioneurotic edema, it is undisputed that 
the veteran has been diagnosed with rheumatoid arthritis and 
is service-connected for angioneurotic edema.  The first two 
elements of secondary service connection have therefore been 
met.   

The question before the Board is whether or not the veteran's 
rheumatoid arthritis is related to angioneurotic edema.  As 
discussed above, the veteran's treating physician has opined 
that the two diseases "may" have had a common source.  
Setting aside the fact that this opinion is inconclusive and 
unsupported by any reasoning, it does not indicate that the 
rheumatoid arthritis is due to or is a result of the service-
connected angioneurotic edema.    

The Board has also considered the veteran's contentions to 
the effect that the two diseases are related.  Such 
contentions are not competent medical evidence.  
See Espiritu, supra.  


Once again, the only competent and probative evidence on 
point is the December 2004 VA medical opinion.  In that 
opinion, Dr. H. concludes that the veteran's rheumatoid 
arthritis is not related to his service-connected 
angioneurotic edema.  Therefore, Wallin element (3) is not 
met and the claim of entitlement to service connection of 
rheumatoid arthritis claimed as secondary to service-
connected angioneurotic edema fails as the evidence of record 
does not support a finding of relationship between the two 
diseases.  The benefit sought on appeal is denied.  





	(CONTINUED ON NEXT PAGE)


3.  Entitlement to service connection for depression, 
including claimed as secondary to service-connected 
angioneurotic edema.  

Analysis

The veteran is seeking entitlement to service connection for 
depression, to include claimed as secondary to service-
connected angioneurtic edema.    

Applying a Wallin analysis, the Board notes that it is 
undisputed that the veteran has been diagnosed with 
depression, satisfying element (1), current disability.  He 
has been granted entitlement to service-connection for 
angioneurotic edema, satisfying element (2).  The question 
before the Board is whether or not the there is competent 
medical evidence of a relationship between the veteran's 
service-connected angioneurotic edema and his depression.  

There are of record three competent and probative medical 
opinions.  A February 2003 opinion of Dr. J.D. opines that 
the veteran's depression is due to the chronic pain 
associated with his total medical condition.  An April 2003 
VA opinion concludes that the veteran's depression is 
secondary to rheumatoid arthritis only.  Finally, there is a 
December 2004 VA opinion of a VA psychologist which, like the 
February 2003 opinion, concludes that the veteran's multiple 
medical problems caused his depression.  

Critically, the December 2004 opinion reads in pertinent part 
as follows:

After a thorough review of the record, it would appear 
that it's reasonable, it's as likely as not that the 
depression could be considered as secondary to the 
service-connected angioneurotic edema.
  
Other medical evidence of record, including the veteran's 
service medical records and an August 1998 VA psychology 
treatment note, appear to support the proposition that there 
is a relationship between the veteran's mental state and his 
angioneurotic edema.  Specifically, a November 1963 treatment 
record notes an attack and that the veteran was "very 
nervous" and "ha[d] family problems", and a September 1964 
treatment record notes that the veteran had an attack that 
had an emotional-based etiology.  Additionally, the August 
1998 treatment note indicated that the veteran has using his 
psychiatric medication to prevent an attack of angioneurotic 
edema.  

Accordingly, based on the character of the totality of the 
medical evidence of record, the Board places greater weight 
on the two psychological opinions which note a relationship 
between angioneurotic edema and the veteran's psychiatric 
disability which has been claimed as depression than it does 
on the single opinion which attributes the veteran's current 
psychiatric disability to rheumatoid arthritis only.  
Therefore, element (3) medical nexus, the final element for 
the establishment of secondary service connection has been 
satisfied and the benefit sought on appeal is granted.  

Because the benefits sought on appeal are being granted on a 
secondary basis, to the extent that the veteran has also 
raised the matter of direct service connection that 
contention is rendered moot.


ORDER

Entitlement to an increased rating for service-connected 
angioneurotic edema currently evaluated as 10 percent 
disabling is denied.  

Entitlement to service connection for rheumatoid arthritis is 
denied.  

Entitlement to service connection for depression is granted.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


